Exhibit 2
                                                                                          
                                                                            WWW.WILKINSONWALSH.COM
      2001 M STREET, NW
             10th Floor
                                                                                A LIMITED LIABILITY
     WASHINGTON, DC 20036                                                          PARTNERSHIP




                                           October 1, 2018



Via E-mail & Federal Express


K. Nathaniel Yeager
Assistant United States Attorneys
District of Massachusetts
John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210


       Re:        United States v. Michael Babich, et al., Criminal No. 16-10343-ADB

 Dear Nat:

        Pursuant to Fed. R. Crim. P. 16(b)(1)(C), defendant Dr. John Kapoor hereby provides
notice of expert testimony he may present at trial under Fed. R. Evid. 702, 703, and 705 in the
above-captioned action. Defendants Michael Babich, Michael Gurry, Richard Simon, Sunrise Lee,
and Joseph Rowan join this disclosure in full and provide notice that they may join in presenting
the testimony disclosed herein at trial. This letter refers to the disclosing defendants collectively
as “Defendants.”

      Some of the testimony described in this letter may not constitute expert testimony, but
Defendants disclose it herein out of an abundance of caution.

        In addition to the testimony described in this letter, each of the disclosed experts may testify
in rebuttal to the government’s experts on subject matters that are within their expertise.

        This letter and accompanying materials contain personal identifying information and are
therefore subject to the Protective Order entered by the Court on March 27, 2017.
Page 2
K. Nathaniel Yeager

       Medical Experts

       1.      Wilfred L. Hynes, MD

       Defendants may present expert testimony from Dr. Wilfred L. Hynes, the Medical Director
of and a practicing pain-management specialist at the Pain Management Center at Tufts Medical
Center in Boston, MA. Dr. Hynes’ curriculum vitae is enclosed.

        Dr. Hynes is expected to testify regarding the practice of pain-management medicine,
including the following topics: (1) explaining the mechanisms, expression, and types of pain many
patients experience, including the effect of pain on patients and others; (2) treatment options for
pain, including that prescription drug treatment options such as transmucosal immediate release
fentanyl (“TIRF”) products are critical treatment options for many pain patients and that certain
TIRFs may be preferable to others for a particular patient’s needs; (3) on- and off-label drug
prescription practices, including that it is often appropriate and even essential for a health care
provider, exercising his or her discretion and judgment, to treat pain with prescription drugs for
off-label uses and/or at off-label dosages; (4) the regulatory process by which prescription drugs
are developed, tested, and approved, including the rigor of such processes; (5) the role of drug
warning labels, including the physician’s duty to understand and to weigh the benefits and risks of
a prescription decision for a patient; (6) issues related to dosing and titration of prescription pain
medications, including how dosing and titration decisions can appropriately be patient-specific;
(7) the role of the FDA’s TIRF-REMS program, including its value in facilitating the education of
physicians and patients; and (8) the role of pharmaceutical company-sponsored speaker programs
in physicians’ continuing education regarding prescription pain management medications.

        To the extent necessary for the jury and the Court to understand his opinions and the bases
for his opinions, Dr. Hynes may also testify regarding his education, background, prescribing and
treatment practices, research, publications, and industry knowledge.

        The bases and reasons for Dr. Hynes’s opinions are his education (including continuing
medical education) and the knowledge, training, skill, and experience that he has developed over
decades practicing in the areas of anesthesiology and pain management. Dr. Hynes will also base
his opinions on the FDA drug label for Subsys. In addition, Dr. Hynes may base his opinions on
materials that have been or will be produced by the government in this case. Finally, Dr. Hynes
may base his opinions on materials produced by third parties or publicly available materials, in
which case we would provide you with a supplemental disclosure identifying such materials.

       2.      William S. Rosenberg, MD

       Defendants may present expert testimony from Dr. William S. Rosenberg, a practicing
neurosurgeon who specializes in managing pain at Midwest Neurosurgery Associates and the
Center for the Relief of Pain in Kansas City, MO, and the founder of the Cancer Pain Research
Consortium. Dr. Rosenberg’s curriculum vitae is enclosed.

       Dr. Rosenberg is expected to testify regarding the practice of managing pain, including the
following topics: (1) explaining the mechanisms, expression, and types of pain many patients
experience, including the effect of pain on patients and others; (2) treatment options for pain,
Page 3
K. Nathaniel Yeager

including that prescription drug treatment options such as TIRF products are critical treatment
options for many pain patients and that certain TIRFs may be preferable to others for a particular
patient’s needs; (3) on- and off-label drug prescription practices, including that it is often
appropriate and even essential for a health care provider, exercising his or her discretion and
judgment, to treat pain with prescription drugs for off-label uses and/or at off-label dosages; (4)
the clinical process by which prescription drugs are developed, tested, and approved, including the
rigor of such processes; (5) the role of drug warning labels, including the physician’s duty to
understand and to weigh the benefits and risks of a prescription decision for a patient; (6) issues
related to dosing and titration of prescription pain medications, including how dosing and titration
decisions can appropriately be patient-specific; (7) the role of the FDA’s TIRF-REMS program,
including its value in facilitating the education of physicians and patients; (8) patients’ struggle to
obtain prior authorization for and reimbursement of prescription drug costs, including that it is not
uncommon for pharmaceutical companies to help health-care providers with such processes and
that they may be helpful in doing so; and (9) the role of pharmaceutical company-sponsored
speaker programs in physicians’ continuing education regarding prescription pain management
medications.

        To the extent necessary for the jury and the Court to understand his opinions and the bases
for his opinions, Dr. Rosenberg may also testify regarding his education, background, prescribing
and treatment practices, research, publications, and industry knowledge.

       The bases and reasons for Dr. Rosenberg’s opinions are his education (including continuing
medical education) and the knowledge, training, skill, and experience that he has developed over
decades practicing in the areas of neurosurgery and pain management. Dr. Rosenberg will also
base his opinions on the FDA drug label for Subsys. In addition, Dr. Rosenberg may base his
opinions on materials that have been or will be produced by the government in this case. Finally,
Dr. Rosenberg may base his opinions on materials produced by third parties or publicly available
materials, in which case we would provide you with a supplemental disclosure identifying such
materials.

        3.      Lisa J. Stearns, MD

        Defendants may present a mix of expert and fact testimony from Dr. Lisa J. Stearns, a
practicing pain-management specialist and founder and medical director of the Center for Pain and
Supportive Care in Phoenix, AZ. Dr. Stearns’s curriculum vitae is enclosed.

        Dr. Stearns is expected to testify regarding the practice of pain-management medicine,
including the following topics: (1) explaining the mechanisms, expression, and types of pain many
patients experience, including the effect of pain on patients and others; (2) treatment options for
pain, including that prescription drug treatment options such as TIRF products are critical
treatment options for many pain patients and that certain TIRFs may be preferable to others for a
particular patient’s needs; (3) on- and off-label drug prescription practices, including that it is often
appropriate and even essential for a health care provider, exercising his or her discretion and
judgment, to treat pain with prescription drugs for off-label uses and/or at off-label dosages; (4)
the regulatory process by which prescription drugs are developed, tested, and approved, including
the rigor of such processes; (5) the role of drug warning labels, including the physician’s duty to
understand and to weigh the benefits and risks of a prescription decision for a patient; (6) issues
Page 4
K. Nathaniel Yeager

related to dosing and titration of prescription pain medications, including how dosing and titration
decisions can appropriately be patient-specific; (7) the role of the FDA’s TIRF-REMS program,
including its value in facilitating the education of physicians and patients; (8) prior authorization
for and reimbursement of prescription drug costs, including that it is not uncommon for
pharmaceutical companies to help health-care providers with such processes and that they may be
helpful in doing so; and (9) the role of pharmaceutical company-sponsored speaker programs in
physicians’ continuing education regarding prescription pain management medications.

        To the extent necessary for the jury and the Court to understand her opinions and the bases
for her opinions, Dr. Stearns may also testify regarding her education, background, prescribing
and treatment practices, research, publications, and industry knowledge.

        The bases and reasons for Dr. Stearns’s opinions are her education (including continuing
medical education) and the knowledge, training, skill, and experience that she has developed over
decades practicing in the areas of anesthesiology and pain management, including her involvement
in the Subsys clinical trials. Dr. Stearns may also base her opinions on materials that have been
or will be produced by the government in this case. Finally, Dr. Stearns may base her opinions on
materials produced by third parties or publicly available materials, in which case we would provide
you with a supplemental disclosure identifying such materials.

        In addition to the testimony described above, Dr. Stearns may testify regarding the Subsys
clinical trials, including her own involvement in those trials, the patient outcomes of those trials,
and her own experience in prescribing Subsys and interactions with Insys.

       DEA Experts

       4.      Jodi L. Avergun

        Defendants may present expert testimony from Jodi L. Avergun, partner at Cadwalader,
Wickersham & Taft LLP and former Chief of Staff for the United States Drug Enforcement
Administration (“DEA”). Ms. Avergun’s curriculum vitae is enclosed. Ms. Avergun is retained
jointly by defendants Kapoor and Babich.

         Ms. Avergun is expected to testify on topics related to the DEA, including: (1) DEA
registration and oversight of controlled substances in general and opioids in particular; (2) the
DEA’s tracking, monitoring, and auditing of controlled substances, such as opioids, from
manufacturer to retail pharmacy; (3) suspicious order monitoring programs and customer diligence
customary in the industry; (4) the responsibilities of controlled-substance registrants; (5) direct
shipment of Schedule II controlled substances between a manufacturer and a retail pharmacy, and
the use of third-party logistics providers in that process, including custom and practice in the
industry; and (6) third party logistics provider shipping arrangements and how such agreements
do or do not impact registrants’ reporting requirements to the DEA. Ms. Avergun may also opine
that it was customary in the industry at and prior to the indictment in this case for pharmaceutical
companies to rely upon the diligence that their wholesalers, logistics providers, and distributors
perform on pharmacies and other downstream registrants.
Page 5
K. Nathaniel Yeager

        To the extent necessary for the jury and the Court to understand her opinions and the bases
for her opinions, Ms. Avergun may also testify regarding her education, background, research,
publications, and industry knowledge.

       The bases and reasons for Ms. Avergun’s opinions are the knowledge, training, skill, and
experience that she has developed over decades of handling regulatory compliance and
enforcement issues involving controlled substances, including her prior service at the DEA. They
also include Ms. Avergun’s review of the indictment and materials that have been or will be
produced by the government in this case. Ms. Avergun may also base her opinions on materials
produced by third parties or additional publicly available materials, in which case we would
provide you with a supplemental disclosure identifying such materials.

       5.      Larry P. Cote

      Defendants may present expert testimony from Larry P. Cote, partner at Quarles & Bradley
LLP and former Associate Chief Counsel of the DEA Diversion and Regulatory Litigation Section.
Mr. Cote’s curriculum vitae is enclosed.

       Mr. Cote is expected to testify on topics related to the DEA, including: (1) DEA registration
and oversight of controlled substances in general and opioids in particular; (2) the DEA’s tracking,
monitoring, and auditing of controlled substances, such as opioids, from manufacturer to retail
pharmacy; (3) suspicious order monitoring programs and customer diligence customary in the
industry; (4) the responsibilities of controlled-substance registrants; and (5) direct shipment of
Schedule II controlled substances. Mr. Cote may also opine regarding a pharmaceutical
manufacturer’s regulatory obligations under the CSA relating to due diligence of pharmacies and
physicians.

       To the extent necessary for the jury and the Court to understand his opinions and the bases
for his opinions, Mr. Cote may also testify regarding his education, background, research,
publications, and industry knowledge.

        The bases and reasons for Mr. Cote’s opinions are the knowledge, training, skill, and
experience that he has developed over decades of handling regulatory compliance and enforcement
issues involving controlled substances. They also include Mr. Cote’s review of the indictment and
materials that have been or will be produced by the government in this case. Mr. Cote may also
base his opinions on materials produced by third parties or publicly available materials, in which
case we would provide you with a supplemental disclosure identifying such materials.

       Other Experts

       6.      Heather Bates

       Defendants may present expert testimony from Heather Bates, Managing Director at
Berkeley Research Group in Washington, DC. Ms. Bates’s curriculum vitae is enclosed.

       Ms. Bates may present, summarize, and analyze sales and prescription data responding to
the government’s allegations about the causal relationship between the Insys speaker program and
Page 6
K. Nathaniel Yeager

Subsys prescription rates by speaker practitioners. Her testimony may include quantitative and
statistical analyses of (1) the relationship between Insys’s provision of speaker payments and
physicians’ prescribing of Subsys and other TIRF products, (2) Subsys’s share of the TIRF market
through the alleged RICO conspiracy period, (3) patterns of TIRF and other opioid prescribing and
speaker payments among physicians, and (4) Insys’s marketing practices compared to industry
custom and normal practice. Ms. Bates may also summarize and analyze data on prescription drug
insurance coverage and authorization practices to respond to the government’s allegations about
the materiality of certain alleged misstatements or omissions by Insys Reimbursement Center
employees. In addition, Ms. Bates may summarize and analyze data to respond to the
government’s allegations that Insys’s direct-shipment agreements with specialty pharmacies and
other providers circumvented reporting requirements and volume caps, and that Insys employees
pressed healthcare providers to write prescriptions for higher doses of Subsys than were medically
necessary. Finally, Ms. Bates may present summary testimony concerning bank statements,
brokerage statements, revenue, stock prices, and other issues relevant to Insys’s financial situation
and Dr. Kapoor’s financial relationship with the company.

        The bases and reasons for Ms. Bates’s opinions are the knowledge, training, skill, and
experience that she has developed over many years providing analytical and consulting services to
pharmaceutical, biotech, and insurance companies. Ms. Bates has reviewed and relied upon the
Medicare Provider Utilization and Payment Data: Part D Prescriber Public Use File (publicly
available at https://www.cms.gov/Research-Statistics-Data-and-Systems/Statistics-Trends-and-
Reports/Medicare-Provider-Charge-Data/Part-D-Prescriber.html) and Open Payments Data
(publicly available at https://www.cms.gov/OpenPayments/index.html) in forming her opinions.
Ms. Bates’s opinions are also based on her review of the indictment and materials that have been
or will be produced by the government in this case. Ms. Bates may also base her opinions on
materials produced by third parties or additional publicly available materials, in which case we
would provide you with a supplemental disclosure identifying such materials.

       7.      Todd Edgar, Pharm.D.

       Defendants may present expert testimony from Todd Edgar, Senior Vice President, Payor
Access Solutions, at Precision for Value in Baltimore, MD. Dr. Edgar’s curriculum vitae is
enclosed.

        Dr. Edgar may testify on a number of topics related to insurance reimbursement of
pharmaceuticals generally and of Subsys particularly, including, but not limited to: (1) the role of
prior authorization and coverage policies; (2) processes for determining coverage of specialty
drugs; (3) the role of drug formularies and other payer guidelines; (4) custom and practice in the
industry regarding pharmaceutical companies’ use of internal and/or external reimbursement
services hubs; and (5) custom and practice in the industry regarding pharmaceutical companies’
use of reimbursement and coverage data to inform the company’s payor strategies.

       To the extent necessary for the jury and the Court to understand his opinions and the bases
for his opinions, Dr. Edgar may also testify regarding his education, background, research,
publications, and industry knowledge.
Page 7
K. Nathaniel Yeager

       The bases and reasons for Dr. Edgar’s opinions are his extensive knowledge, training, skill,
and experience that he has developed over decades in the third-party payer and pharmacy benefit
management industries. They also include Dr. Edgar’s review of the indictment and materials that
have been or will be produced by the government in this case. Dr. Edgar may also base his opinions
on materials produced by third parties or publicly available materials, in which case we would
provide you with a supplemental disclosure identifying such materials.

       8.      Jesse M. Fried

       Defendants may present expert testimony from Professor Jesse M. Fried, Dane Professor
of Law at Harvard Law School. Professor Fried’s curriculum vitae is enclosed.

        Professor Fried may testify regarding the roles and responsibilities of members of the
boards of directors of public companies, including their reliance upon and interactions with
company employees and outside advisors and consultants. Professor Fried may opine that
founders, executives, directors, and other employees have different incentives (based on their
respective economic and non-economic interests) to generate short-term revenue and profits for a
firm, build long-term value, ensure compliance with applicable laws and regulations, and
otherwise contribute to the operation and growth of the firm’s business. Professor Fried may also
present testimony regarding issues related to compliance, including custom and practice relating
to how boards of directors typically respond to a government subpoena or government
investigation. In addition, Professor Fried may present testimony regarding Insys’s executive and
staff compensation structures, including whether they are consistent with custom and practice for
companies of Insys’s size and trajectory. Professor Fried may also present testimony concerning
his analysis of bank statements, brokerage statements, revenue, stock price, and other data relevant
to Insys’s financial situation and Dr. Kapoor’s financial relationship with the company. Professor
Fried may also offer testimony relating to Dr. Kapoor’s holdings of Insys stock over time.

        To the extent necessary for the jury and the Court to understand his opinions and the bases
for his opinions, Professor Fried may offer testimony regarding Insys’s corporate structure and
organization, its business, its industry, and the roles and responsibilities of its officers and
directors—including how the foregoing evolved since the time of the company’s founding by Dr.
Kapoor.

        The bases and reasons for Professor Fried’s opinions are the knowledge that he has
developed over two decades as a researcher and teacher in areas relating to corporate governance.
They also include Professor Fried’s review of Insys’s annual reports, proxy statements, and other
public filings, available at https://www.nasdaq.com/symbol/insy, as well as his review of materials
that have been or will be produced by the government in this case. Mr. Fried may also base his
opinions on materials produced by third parties or additional publicly available materials, in which
case we would provide you with a supplemental disclosure identifying any such materials.

       9.      John MacDonald

       Defendants may present expert testimony from John “Tri” MacDonald, President of
Berkeley Research Group in Washington, DC. Mr. MacDonald’s curriculum vitae is enclosed.
Page 8
K. Nathaniel Yeager

        Mr. MacDonald may present testimony regarding the evolution of the opioid market and
compliance best practices in the pharmaceutical industry. He may opine on the elements of an
effective compliance program given a company’s size, industry sector, market space, and other
factors; the reasonable steps a company like Insys might take to identify, manage, and mitigate
compliance risks; and the extent to which Insys implemented and maintained an effective
compliance program during the relevant time period. Mr. MacDonald may also address the
evolution of the opioid market, and the TIRF market in particular, between Insys’s founding and
the end of the relevant period, and he may testify about industry best practices with respect to
marketing, reimbursement-assistance services, and direct-shipping arrangements.

        Mr. MacDonald may also present, summarize, and analyze sales and prescription data
responding to the government’s allegations regarding (1) the causal relationship between Insys’s
marketing efforts and Subsys prescription rates, (2) the materiality of certain alleged misstatements
or omissions by Insys Reimbursement Center employees to payors’ approval decisions, (3) the
relationship between Insys’s direct-shipment agreements with specialty pharmacies and reporting
requirements and volume caps, and (4) Insys employees’ pressing healthcare providers to write
prescriptions for higher doses of Subsys than were medically necessary. His testimony may
include qualitative and quantitative analyses of the statistical relationship between speaker
payments and prescribing behavior and comparisons of Insys’s marketing, payor-relations, and
direct-marketing practices to industry custom and normal practice. Finally, Mr. MacDonald may
present summary testimony concerning bank statements, brokerage statements, revenue, stock
price, and other issues relevant to Insys’s financial situation and Dr. Kapoor’s financial
relationship with the company.

        The bases and reasons for Mr. MacDonald’s opinions are his extensive knowledge,
training, skill, and experience that he has developed over many years providing analytical and
consulting services to pharmaceutical, biotech, and insurance companies. Mr. MacDonald has
reviewed and relied upon the Medicare Provider Utilization and Payment Data: Part D Prescriber
Public Use File (publicly available at https://www.cms.gov/Research-Statistics-Data-and-
Systems/Statistics-Trends-and-Reports/Medicare-Provider-Charge-Data/Part-D-Prescriber.html)
and Open Payments data (publicly available at https://www.cms.gov/OpenPayments/index.html)
in forming his opinions). Mr. MacDonald’s opinions are also based on his review of the indictment
and materials that have been or will be produced by the government in this case. Mr. MacDonald
may also base his opinions on materials produced by third parties or additional publicly available
materials, in which case we would provide you with a supplemental disclosure identifying such
materials.
Page 9
K. Nathaniel Yeager


                                         Sincerely,




                                         ___________________
                                         Beth Wilkinson

cc:   Fred Wyshak
      David Lazarus
      Counsel of Record for Defendants
